Citation Nr: 1334226	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a back disorder.

[The issue of whether there was clear and unmistakable error (CUE) in a September 1973 Board decision that denied entitlement to service connection for a back disorder was denied in a separate Board decision under a different docket number.]


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Appellant served on Active Duty for Training (ACDUTRA) from July 31, 1970 to December 18, 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied the reopening of the claim on appeal.

In a November 2011 supplemental statement of the case (SSOC), the RO reopened the claim then denied it on the merits.  The Board, however, must initially determine whether the Appellant has presented new and material evidence sufficient to reopen the previously denied claim of service connection.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the appellant's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board has therefore listed the issue, as whether new and material evidence has been received to reopen service connection for a back disorder, on the title page accordingly.   

In March 2012, the Appellant testified at a Board hearing held before the undersigned Veterans Law Judge in Seattle, Washington.  A copy of the transcript is of record. 

The Board has not only reviewed the Appellant's physical claims file but also the Appellant's file on the "Virtual VA" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Appellant's appeal has been obtained. 

2.  Service connection claim for a back disorder was denied in a September 1973 Board decision.

3.  The Appellant was notified of the September 1973 Board decision, reconsideration has not been requested or granted, and a motion for CUE in the September 1973 Board decision was denied in a separate Board decision under a different docket number.

4.  The evidence received since the September 1973 Board decision, regarding service connection for a back disorder, is new and material. 

5.  The Appellant does not have "veteran" status.

6.  A back disorder was not noted upon the Appellant's entry onto ACDUTRA; and the Appellant had a preexisting back disorder, upon entry into ACDUTRA, which was not aggravated by any incident of ACDUTRA.


CONCLUSIONS OF LAW

1.  The September 1973 Board decision, that denied service connection for a back disorder, became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  New and material evidence has been received since the September 1973 Board decision to reopen service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 101(2), (22), (24)(B), 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.159, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a January 2008 letter.  In this letter, VA informed the Appellant that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Appellant of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Appellant it had to obtain any records held by any federal agency.  This letter also informed the Appellant that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Appellant that he could obtain private records himself and submit them to VA.

VCAA notice must also include the basis for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that was found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  In the January 2008 letter, the Appellant was apprised of the basis for the denial in the prior decision and the information necessary to reopen the claim on appeal.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the January 2008 letter included the type of evidence necessary to establish a disability rating and effective date.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Appellant's service treatment records, private medical records and opinions, and Social Security Administration (SSA) records. 

The Appellant was not afforded a VA examination of his claimed back disorder, but none is required in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) whether there is an indication that the disability or symptoms may be associated with a veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

In this case, the Board finds there is sufficient evidence of record to decide the claim and referral for a VA medical examination is not warranted because there is no persuasive evidence of record that indicates the Appellant's back disorder or symptoms may be associated with his service, specifically aggravated during his period of ACDUTRA.  The Board acknowledges the Veteran's submission of the September 2008 private medical opinion by Dr. L. L.; however, as discussed in more detail below on page 18, this opinion is inadequate and lacks probative value for meeting the criteria to provide a VA medical examination or granting the benefit sought on appeal.  Additionally, neither the Appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the claimant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In March 2012, the claimant testified at a hearing held before the undersigned Veterans Law Judge.  During that hearing the claimant's representative and the Veterans Law Judge explained the issues and asked the claimant questions to ascertain the nature of any in-service events and symptoms.  The claimant's representative and the Veterans Law Judge also asked questions to draw out the current nature of the claimant's complaints, and the hearing focused on the elements necessary to substantiate his claims.  Neither the claimant nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the claimant and has been obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the claimant relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the claimant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence to Reopen Service Connection 

In a September 1973 decision, the Board denied a claim of entitlement to service connection for a back disorder because a compression fracture of the sixth thoracic vertebra existed prior to the ACDUTRA period and there was no increase in the severity of the pre-existing compression fracture during the ACDUTRA period.  The Board finds the September 1973 Board decision is final because the Appellant was notified of the decision, reconsideration has not been requested or granted, and a motion for CUE in the decision was denied in a separate Board decision under a different docket number.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013). 

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the September 1973 Board decision, pertaining to the claim on appeal, does not include relevant official service department records, and there was no evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.  

All of the evidence received since the September 1973 Board decision was not previously submitted to VA.  Specifically, a September 2008 private medical statement by Dr. L. L. opined, after review of the Appellant's private treatment records and history from the claimant, that "[the Appellant] did not have a back problem prior to entering the service.  During his training his back was injured.  On a medically probably basis I believe this to be true."  Such evidence is pertinent to the issue of whether the Appellant's back disorder pre-existed service.  

As a result, the Board finds that the newly received evidence, specifically the September 2008 private medical statement, is new and material.  Having submitted new and material evidence, the service connection claim for a back disorder is reopened; and to that extent only, the appeal is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Analysis of Service Connection for a Back Disorder 

The Appellant asserts he was in a June 1970 motorcycle accident and contends he injured his back by falling from a barricade during basic training in ACDUTRA from July 31, 1970 to December 18, 1970.  

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In general, every "veteran" shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A "veteran" is defined as a person "who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active duty" generally means "full-time duty in the Armed Forces, other than ACDUTRA."  38 U.S.C.A. § 101(21)(A).  Aside from active duty, the term "active military, naval, or air service" includes "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24)(B).

When a claim for service connection is based on a period of ACDUTRA, there must be evidence that the claimant became disabled, as a result of a disease or injury incurred in or aggravated in the line of duty, during the period of ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran."  Id.  

In this case, the Appellant is not a "veteran" for the purposes of the benefit he seeks, which is based solely on his period of ACDUTRA from July 31, 1970 to December 18, 1970.  See Donellan v. Shinseki, 24 Vet. App. 167, 172 (2010) (observing that the determination of "veteran" status is a predicate ruling prior to findings of service connection).

The presumption of soundness does not apply to a claimant who only served on ACDUTRA.  38 U.S.C.A. § 1111.  Further, the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply unless "veteran" status is established based on aggravation during ACDUTRA.  To show "aggravation," a claimant has the burden to prove that the (1) preexisting disability worsened in service and (2) that such worsening was beyond the natural progression of the disease.  Id.

Although an ACDUTRA claimant does not need to show that his or her training proximately caused the worsening of the preexisting disability, the definition of aggravation in 38 U.S.C.A. § 1153, incorporated by 38 U.S.C.A. § 101(24), requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's preexisting condition and his ACDUTRA.  See Donellan, 24 Vet. App. at 167. 

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed, Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pursuant to entry to ACDUTRA, the Appellant reported on a June 9, 1970 Report of Medical History that he was in "good health" and denied having or ever having had recurrent back pain.  He also marked "yes" for having consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years with a notation of a "car accident in 1969, Toppenish, Dr. R. S.," and the physician's comments included "head injury: caused in a[c]ute accident; no complications."  Upon clinical evaluation for service entry on June 9, 1970, the Appellant's spine was marked as normal and no pertinent abnormalities were noted about the back.  Chest x-ray results were negative and, according to a July 1973 VA interpretation of this report, the general alignment of the spine in the frontal view is normal.

Approximately three days later, a June 1972 private medical statement by Dr. R. S. noted treating the Appellant on June 12, 1970 for a motorcycle accident.  The appellant was brought to Central Memorial Hospital in Toppenish, Washington complaining of pain on the right side over the rib area, suffered a cerebral concussion, and there was a laceration below the left eye.  There were no complaints with regard to the thoracic spine and no x-rays were made of this area; however, x-rays of the rib area were taken and no abnormalities were seen.  The Appellant was discharged the following day and sutures were removed on June 18, 1970.  Dr. R. S. further noted the Appellant had no complaints referable to the thoracic spine at either of these visits.

According to the June 1973 VA interpretation of the June 12, 1970 chest x-ray report: 

The frontal chest film appears to have been made in anteroposterior (AP) projection and in essentially a lordotic view. . . . The margins of both the 5th and 6th thoracic vertebral bodies are slightly indistinct.  There may be slight loss of height of the 6th thoracic vertebral body.  Additionally, there appears to be a minimal amount of soft tissue swelling associated with the 6th thoracic vertebral body and a very slight fullness of the paraspinal line in relation to the right anterolateral aspect of the 7th thoracic vertebral body.  These findings suggest the possibility of recent vertebral body injury in the T-5 through T-7 region.

On July 31, 1970, the Appellant began his period of ACDUTRA at Fort Ord, California.  Approximately 10 days later, the Appellant underwent a chest x-ray on August 10, 1970.  According to a December 1972 affidavit by Dr. A. P., the chest x-ray was for tuberculoses rather than a diagnostic study of the thoracic vertebra.  The July 1973 VA interpretation of this August 10, 1970 frontal chest film and frontal and lateral views of the thoracic spine noted:
	
There is a compression fracture of what I take to be the 6th thoracic vertebral body which is of uncertain age, but there are no findings to suggest that it is an acute injury.  There is mild to moderate anterior wedging at this level, slight accentuation of the normal kyphotic curve of the high thoracic spine.  No significant scoliosis is noted.  No other abnormalities are noted. 

On August 29, 1970, the Appellant underwent another x-ray of the back.  The July 1973 VA interpretation of these frontal, lateral, and oblique views of the lumbosacral spine demonstrated "a transitional 5th lumbar vertebra with partial sacralization.  The right transverse process is incorporated entirely normal in height.  Posterior elements are normal in appearance and intact on the oblique views."

On September 30, 1970, the Appellant underwent an additional x-ray of the thoracic spine.  The July 1973 VA interpretation of this September 1970 frontal and two lateral views showed "[t]hese films again demonstrate the compression fracture of the body of T-6 with anterior wedging, unchanged from its appearance on films dated August 10, 1970."	

At the time of separation from ACDUTRA, on December 14, 1970, findings from a clinical evaluation documented the spine was normal.  However, the Appellant reported on the Report of Medical History "bad back motorcycle wreck" and marked "yes" for having or ever having had back trouble of any kind.

After his period of ACDUTRA ended on December 18, 1970, the Appellant underwent an April 1971 private examination of the back by Dr. M. B.  The Appellant complained of back pain and clinical findings, in pertinent part, revealed tenderness, limited motion, and painful motion.  X-ray findings of the dorsal spine revealed a wedge compression of T6, the anterior height being about 59 percent of the posterior height.  Dr. M. B. diagnosed the Appellant with compression fracture, T6, with symptoms therefrom.  

Pursuant to a September 1971 service connection claim for a back disorder, the Appellant underwent a June 1972 VA general medical examination.  He reported injuring the back during basic training in September 1970 and complained of constant back ache, worse at times.  The VA examiner noted the Appellant's pre-service history of a 1970 motorcycle accident and no VA hospitalization or treatment.  Upon clinical evaluation, objective findings noted, in pertinent part, tenderness, all back motions performed with no restrictions, and pain.  X-ray results documented:

Frontal and lateral views of the chest demonstrate no abnormalities.  The radiographic technique is such that [these] views of the thoracic spine again demonstrate the old compression fracture of what appears to be T-6 vertebral body with moderate anterior wedging and mild accentuation of the normal kyphotic curve at this level.  There is no scoliosis or evidence for other complications or soft tissue swelling.

Frontal and lateral views of the lumbosacral spine demonstrate a transitional 5th lumbar vertebra with incorporation of the right transverse process into the sacral ala and a relatively rudimentary disk space at this level.  Disk spaces above are normal and bony relationship are otherwise normal.

After a review of the claims file and completion of the clinical evaluation, the June 1972 VA examiner assessed the Appellant, in pertinent part, with old compression fracture of D6 with moderate gibbus deformity and congenital anomaly in the L5, sacroiliac (SI) area. 

Based on the pertinent medical evidence, as cited above, the evidence shows a back disorder was not noted upon the Appellant's entry onto ACDUTRA; however, the Appellant had a preexisting back disorder upon entry into ACDUTRA which was not aggravated by any incident of ACDUTRA.  

Specifically, x-ray findings of a compression fracture of the 6th thoracic vertebral body were consistently noted on August 10, 1970 (10 days after the start of ACDUTRA and prior to the alleged fall during basic training), on September 30, 1970 (with notation of no change from the August 10, 1970 films), on April 15, 1971, and on June 13, 1972 (approximately two years later with no changes in the interpretation of the films).  These consistent findings from August 1970 to June 1972 do not indicate the Appellant's back disorder was worsened or aggravated before, during, or after his period of ACDUTRA, to include consideration of the alleged fall during basic training.  Moreover, the evidentiary record at the time of ACDUTRA provides a more contemporaneous medical history and is of more probative value than any recent assertions of a worsening of the back disorder during ACDUTRA made many years after separation from service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter a veteran wrote during treatment than to his subsequent assertion years later).  

The Board acknowledges that the evidentiary record contains multiple medical opinions with regard to whether the back disorder was aggravated during his period of ACDUTRA.  

In a December 1972 medical statement, following examination of and obtaining a history from the Appellant, Dr. A. P. noted the June 12, 1970 motorcycle accident and the fall during ACDUTRA, as well as review of the x-ray reports dated August 10, 1970 and September 30, 1970.  He opined 
	
It is conceivable that the injury could have occurred on or about August 10 and the 7th week follow up films would look approximately like the one on September 30, 1970.  I believe that the [Appellant] sustained a compression fracture of the 6th thoracic vertebra . . . in the summer of 1970. . . . The age of this compression fracture cannot be determined on [the August 10, 1970] x-ray. . . . If the fall from the barricade occurred after August 10, I would say that the injury could be old and not related to the fall.  Inasmuch as the [Appellant's] history indicated no back problems until the fall from the barricade, I tend to believe his story as it is related.

The Board finds that the December 1972 medical opinion by Dr. A. P. is inadequate because is speculative.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Thus, this December 1972 medical opinion lacks probative value.

In a January 1973 affidavit, Dr. A. P. identified himself as board certified orthopedic surgeon and concluded the Appellant's fall occurred after August 10, 1970 based on his belief of the Appellant's history and recollection that the fall occurred approximately on September 1, 1970.  He opined: 

[O]n a more probable than not basis that said fall aggravated a pre-existing compression fracture at T-6 causing a mild permanent disability.  [This] medical opinion is based upon the non-existence of back complaints prior to said fall, the honesty of the Appellant, the lack of comparative x-rays taken immediately after the motorcycle accident as to the amount of anterior wedging at T-6, if any, [his] orthopedic examination, and the medical probability that a fall from a barricade as described by the Appellant can commonly cause compression fracture which was asymptomatic prior to such a fall.   

The Board finds that Dr. A. P.'s January 1973 medical opinion is also inadequate because is based on an inaccurate factual history.  As discussed above, the Board finds that the August 10, 1970 x-ray results indicate a compression fracture on the 6th thoracic vertebral body, which dates prior to Dr. A. P. belief that the fall occurred on September 1, 1970.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Thus, this January 1973 medical opinion lacks probative value.

Most recently, in a September 2008 private medical statement, Dr. L. L. opined that the Appellant "did not have a back problem prior to entering the service.  During . . . training [the] back was injured.  On a medically probably basis [he] believe[s] this to be true."  This opinion was based on the Appellant's reported history and review of the letter by Dr. R. S., service entry and exit examination reports and Reports of Medical History, and unspecified records from Dr. A. P.  The Board finds this September 2008 opinion is inadequate because not all of the pertinent facts were before Dr. L. L. for review prior to his rendered opinion.  Thus, the September 2008 medical opinion lacks probative value.

The Board further acknowledges the Appellant's contentions of record, as noted in the September 1972 VA Form 21-526, January 1973 affidavit, April 1972 and February 2008 statements, and at the April 1973 and March 2012 Board hearings.  The Appellant is competent to report symptoms that one experiences.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, while a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship of "aggravation" and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed, Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for back disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence has been received to reopen service connection for a back disorder; and to that extent only, the appeal is granted.  

Service connection for a back disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


